                                                                                Seyfarth Shaw LLP
                                                                                 620 Eighth Avenue
                                                                          New York, New York 10018
                                                                                   T (212) 218-5500
                                                                                   F (212) 218-5526

                                                                                jegan@seyfarth.com
                                                                                   T (212) 218-5291

                                                                                  www.seyfarth.com



November 25, 2019

VIA ECF

Hon. Edgardo Ramos
United States District Judge
United States District Court for the Southern District of New York
40 Foley Square, Courtroom 619
New York, NY 10007

Re:    Diaz v. Stamps.com Inc., Civil Action No.: 1:19-cv-08268

Dear Judge Ramos:

       This firm represents Defendant Stamps.com Inc. (“Defendant”) in the above-
referenced action. We write, with Plaintiff’s consent, to respectfully request an extension
of the deadline to respond to the Complaint, up to and including January 6, 2020.

       By way of background, the original deadline for Defendant to respond to the
Complaint was September 30, 2019. On September 19, 2019, the Court granted the
parties’ first request for an extension of this deadline. (ECF No. 7.) Defendant then
engaged counsel and the undersigned filed a Notice of Appearance on October 24, 2019
(ECF No. 8.) On October 25, 2019, the Court granted Defendant’s second request for an
extension of the responsive pleading deadline (ECF No. 10.) Pursuant to the Court’s
Order, Defendant’s current deadline to respond to the Complaint is December 2, 2019.
(Id.)

         Defendant respectfully requests that this deadline be extended by an additional
thirty-five (35) days to January 6, 2020. The parties have commenced settlement
discussions and require additional time to continue these discussions given the
forthcoming holidays and their shared objective of exploring a non-litigated resolution
before expending resources on discovery. This extension will not affect any other
scheduled dates. The undersigned has communicated with counsel for Plaintiff, and
Plaintiff consents to this request.

        We thank the Court for its time and attention to this matter, and for its consideration
of this application.
                                                Hon. Edgardo Ramos
                                                 November 25, 2019
                                                             Page 2


Respectfully submitted,

SEYFARTH SHAW LLP

                                                   X
/s/ John W. Egan


John W. Egan

                                        November 26, 2019
cc:   All counsel of record (via ECF)




                                            November 26, 2019
